Citation Nr: 1816271	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for Parkinson's disease; to include earlier effective dates for the grants of separate ratings for urinary incontinence, residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease of the right lower extremity, residuals of Parkinson's disease of the left lower extremity, erectile dysfunction, and loss of sense of smell all associated with Parkinson's disease; and entitlement to special monthly compensation (SMC) based on loss of use of a creative organ due to erectile dysfunction.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from November 1969 to November 1973.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran filed an original disability claim for Parkinson's disease that was received on November 17, 2010.  In October 2011, the RO granted the claim for entitlement to service connection for Parkinson's disease associated with herbicide exposure, and assigned it an evaluation of 30 percent under Diagnostic Code 8004 (paralysis agitans), effective August 31, 2010, the effective date of the law allowing for service connection based on herbicide exposure in Vietnam.

In February 2012, the Veteran filed a Notice of Disagreement with the assigned initial rating.  In February 2014, the Veteran perfected his appeal with the filing of a substantive appeal of the issue of entitlement to an initial rating higher than 30 percent for Parkinson's disease.  While the issue was pending on appeal, the RO granted separate ratings for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness; residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness; residuals of Parkinson's disease of the right lower extremity; residuals of Parkinson's disease of the left lower extremity; urinary incontinence associated with Parkinson's disease; loss of sense of smell associated with Parkinson's; and erectile dysfunction associated with Parkinson's. SMC based on loss of use of a creative organ due to erectile dysfunction was also awarded. 

This case was originally before the Board in November 2017, when the Veteran's claim for an increased rating for Parkinson's disease was remanded for further development.  In a December 2017 rating decision, the RO adjusted the effective dates assigned for the separate ratings for the Veteran's right upper extremity, left upper extremity, right lower extremity, and left lower extremity residuals of Parkinson's disease back to his date of entitlement of Parkinson's disease, which is August 31, 2010.  New effective dates for his urinary incontinence, erectile dysfunction, loss of sense of smell and SMC based on loss of use of a creative organ were granted back to January 24, 2014.  A December 2017 supplemental statement of the case was issued.  The RO recharacterized the Veteran's issue as earlier effective date claims.  The case is once again before the Board.

The Board notes that the Veteran's Parkinson's disease is rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8804 (2017).  Under Diagnostic Code 8004, a minimum 30 percent rating is for application when there are "ascertainable residuals" of paralysis agitans" or Parkinson's disease.  Id.  However, VA is also required to consider whether any residuals may be otherwise rated under a separate diagnostic code.  If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  

After reviewing the case, the Board finds that the Veteran is appealing the initial rating assigned for Parkinson's, as it pertains to when it became factually ascertainable that his Parkinson's residuals warranted separate ratings in excess of the minimum 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8004.  The Board notes that all of his residuals of Parkinson's except for urinary incontinence, erectile dysfunction, loss of sense of smell, and SMC based on loss of use of a creative organ have been granted back to the date of entitlement for service connection for his Parkinson's disease-August 31, 2010.  Below the Board will address whether the Veteran's separate ratings for urinary incontinence, erectile dysfunction and loss of sense of smell, and whether his entitlement to SMC based on loss of use of a creative organ, should also be effective August 31, 2010.  After a review of the evidence the Board finds that entitlement to separate ratings for each of the residuals in question is warranted back to August 31, 2010. 

The Board notes that the Veteran requested a BVA hearing in his February 2014 substantive appeal.  Nevertheless, he indicated in subsequent communications that he did not want his hearing.  The Board thus finds that the Veteran's hearing request has been withdrawn. 


FINDINGS OF FACT

1.  The Veteran's urinary incontinence, erectile dysfunction, and loss of smell were all granted secondary to his service-connected Parkinson's disease; service connection for Parkinson's disease was established as effective August 31, 2010. 

2.  The Veteran's grant of SMC based on the loss of use of a creative organ was predicated on the grant of service connection for erectile dysfunction, which, pursuant to the instant decision, has an effective date of August 31, 2010.

3.  Service connection for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease of the right lower extremity, and residuals of Parkinson's disease of the left lower extremity were established as secondary to service-connected Parkinson's disease; service connection for Parkinson's disease was not established as effective until August 31, 2010.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of August 31, 2010, for the grant of service connection for urinary incontinence associated with Parkinson's disease, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria are met for an earlier effective date of August 31, 2010, for the grant of service connection for erectile dysfunction associated with Parkinson's disease, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3.  The criteria are met for an earlier effective date of August 31, 2010, for the grant of service connection for loss of sense of smell associated with Parkinson's disease, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

4.  The criteria for an earlier effective date of August 31, 2010, for the grant of SMC based on the loss of use of a creative organ have been met.  38 U.S.C. §§ 1114(k), 5107, 5110 (2012); 38 C.F.R. § 3.350(a) (2017).

5.  The criteria for an earlier effective date for the grant of service connection for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an earlier effective date for the grant of service connection for residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

7.  The criteria for an earlier effective date for the grant of service connection for residuals of Parkinson's disease of the right lower extremity have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8.  The criteria for an earlier effective date for the grant of service connection for residuals of Parkinson's disease of the left lower extremity have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The record reflects that the Veteran received 38 U.S.C. § 5103(a)-compliant notice in connection with his claims.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and written assertions.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Earlier Effective Dates

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2017).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.

As noted above, the Veteran was granted service connection for Parkinson's disease, effective August 31, 2010, the effective date of the law allowing for service connection based on herbicide exposure in Vietnam.  The Veteran's attorney essentially argues that the separate ratings awarded for the Veteran's residuals of Parkinson's disease, should be effective back to his date of eligibility, August 31, 2010.  See June 2017 Attorney Statement.

As noted above, all of the Veteran's residuals of Parkinson's except for urinary incontinence, erectile dysfunction, loss of sense of smell and SMC based on loss of use of a creative organ have been granted back to the date of entitlement for service connection for his Parkinson's disease, August 31, 2010.  

After reviewing all of the relevant evidence, the Board concludes that an earlier effective date of August 31, 2010 is warranted, but no earlier date, for the grant of service connection for urinary incontinence, erectile dysfunction and loss of sense of smell.  When affording the Veteran the benefit of the doubt, the evidence supports a finding that his claim, alleging entitlement to service connection for Parkinson's disease, which was granted an effective date of August 31, 2010, also reasonably encompassed or raised claims for associated residuals.

As a general matter, the effective date of a secondarily service-connected condition is not identical to that of the original condition; the effective date could arise no earlier than the date on which the appellant applied for benefits for the condition at issue. See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  The effective date assigned for a secondary service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).  Consider also, however, "[w]hen a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service . . . the pending claim reasonably encompasses a claim for benefits for the causal disease or disability."  DeLisio, 25 Vet. App. at 55; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

The Board finds that an effective date of August 31, 2010, but no earlier, is warranted for the Veteran's urinary incontinence, erectile dysfunction, and loss of sense of smell, all related to Parkinson's disease.  Private treatment records in June 2003 revealed complaints by the Veteran of some incontinence of urine.  At an August 2004 treatment visit the Veteran reported urinary frequency issues.   In a November 2010 statement the Veteran's wife reported that he needed assistance going to the restroom.  In a December 2010 Parkinson's Disease Disability Benefits Questionnaire (DBQ) the examiner noted it was not known whether the Veteran had loss of sense of smell or sexual dysfunction.  Notably, it was not marked that there was an absence of these two issues.   The Board finds that the evidence reflects that the Veteran was experiencing problems associated with urinary incontinence, erectile dysfunction, and loss of sense of smell as of the effective date of August 31, 2010 already assigned for his Parkinson's disease.

Hiwever, even if the Veteran's urinary incontinence, erectile dysfunction, and loss of sense of smell existed prior to the August 31, 2010, the law specifies that the effective date should be the later of the dates of when entitlement arose and the date of claim.  Because the change in law governing presumptive service connection for Parkinson's disease was effective as of August 31, 2010, the Board concludes that an effective date of August 31, 2010, but no earlier, is warranted.

With respect to the Veteran's claim for an earlier effective date for SMC based on the loss of use of a creative organ, as noted above the Board initially finds that entitlement to an earlier effective date of August 31, 2010 for the grant of service connection for erectile dysfunction is warranted.  VA law provides that entitlement to SMC is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  In this case, the grant of SMC was based on the grant of service connection for erectile dysfunction.

As the Board has found that an earlier effective date for the grant of service connection for erectile dysfunction is warranted, an earlier effective date for the award of SMC is also warranted in this case.  The earliest possible effective date for SMC based on anatomical loss or loss of use of a creative organ is August 31, 2010, the newly assigned effective date of service connection for erectile dysfunction.  Accordingly, an earlier effective date of August 31, 2010, for the award of SMC will be granted.

With respect to the Veteran's residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease of the right lower extremity, and residuals of Parkinson's disease of the left lower extremity, the Veteran has been awarded effective dates of August 31, 2010, the same effective date awarded for service connection for Parkinson's disease.  As the award of service connection for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease of the right lower extremity, and residuals of Parkinson's disease of the left lower extremity is based on the underlying service-connected disability of Parkinson's disease, an effective date prior to August 31, 2010 cannot be assigned.  This is because the Veteran was not service connected for Parkinson's disease prior to August 31, 2010. 

For the foregoing reasons, the Board finds that, absent a successful showing of clear and unmistakable error, with regards to the effective date assigned for Parkinson's disease, there is no regulatory or statutory basis to grant the Veteran an effective date earlier than August 31, 2010, for service connection for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease of the right lower extremity, and residuals of Parkinson's disease of the left lower extremity as secondary to the Veteran's service-connected Parkinson's disease.

The Board finds that the preponderance of the evidence is against the Veteran's claims for effective dates earlier than August 31, 2010, for the award of service connection for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness, residuals of Parkinson's disease of the right lower extremity, and residuals of Parkinson's disease of the left lower extremity, and these claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).


ORDER

An earlier effective date of August 31, 2010, but no earlier, is granted for the award of service connection for urinary incontinence associated with Parkinson's disease. 

An earlier effective date of August 31, 2010, but no earlier, is granted for the award of service connection for erectile dysfunction associated with Parkinson's disease. 

An earlier effective date of August 31, 2010, but no earlier, is granted for the award of service connection for loss of sense of smell associated with Parkinson's disease. 

An earlier effective date of August 31, 2010, for the award of SMC based on loss of use of a creative organ is granted.

An earlier effective date for the grant of service connection for residuals of Parkinson's disease with right upper extremity muscle rigidity and stiffness is denied.

An earlier effective date for the grant of service connection for residuals of Parkinson's disease with left upper extremity muscle rigidity and stiffness is denied.

An earlier effective date for the grant of service connection for residuals of Parkinson's disease of the right lower extremity is denied.

An earlier effective date for the grant of service connection for residuals of Parkinson's disease of the left lower extremity is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


